DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, received 13 June 2022, is reviewed and entered. Claims 1-4 are amended, claims 5-6 are canceled, and claim 7 is previously withdrawn, leaving claims 1-4 and 7 pending with claims 1-4 presented for examination. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. Applicant argues Udell in view of Garza discloses a patient gown with a closure in the back (Remarks page 8). This is not true. Neither Udell nor Garza discloses a closure in the back. Applicant argues the prior art does not function in the same manner as the claimed invention (Remarks page 8-10). First, these functions are not claimed. Second, the prior art discloses all of the claimed structure so would be expected to function in the same way. Applicant argues Clark discloses a patient gown with a closure in the back (Remarks page 10). This is not true. Clark does not disclose a closure in the back. The arguments drawn to the amended subject matter are addressed in the rejections below (Remarks page 10). In light of the above, the rejection is believed to be proper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attachment strap is positioned to tie at an angle in the front fabric, not directly in front midline or directly on the side” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. None of the figures show the attachment straps tied, so it cannot be determined how or where they are intended to tie.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the attachment strap is positioned to tie at an angle in the front fabric, not directly in front midline or directly on the side” in claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has markings from the 2/4/2022 claim set as well as new markings. Only new claim amendments should be marked. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “the patient” which is non-statutory subject matter. This rejection may be obviated by amending the recitation to a proper functional recitation (e.g., adapted to present a smooth surface to the patient).
Claims 2-4 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter is “wherein the attachment strap is positioned to tie at an angle in the front fabric, not directly in front midline or directly on the side” in claim 1. The specification is silent as to this feature and none of the figures show the attachment strap in a tied configuration such that it can be determined where or how the strap is tied.
Claims 2-4 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front fabric" in line 4-5 and again in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has support for a “front fabric segment” in line 3 but not a “front fabric.”
Claim 1 recites the limitation "the side" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has support for “one side” in line 3 and “an opposite side” in line 4. To which of these two sides is “the side” referring?
Claim 1 is rendered indefinite because a word or word appears to be missing from the phrase “in front midline.”
Claim 1 is rendered indefinite for twice reciting “a top edge” because it is unclear if claim 1 is reciting a single top edge or two top edges.
Claims 2-4 are rejected for depending from a rejected base claim.
Claim 3 recites the limitation "the back fabric segment area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the front and back fastening members" in 12-13.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udell (US 5050243 A) in view of Garza (US 20020152535 A1) and Ryer (US 8332965 B1).

As to claim 1, Udell discloses a patient gown (“Hospital gown,” title) comprising:
an attachment strap (one or more of 18a, 18b, 20a, 20b, 22a, and 22b);
a front fabric segment having a first surface on one side and a second surface on an opposite side (center body panel 12b is cloth which is synonymous to fabric , see col 2 line 40-50 discloses cloth which discloses, “The panels 12a, 12b, 12c, sleeves 14, and neckline 16 are preferably made from sturdy, yet comfortable cloth, e.g., cotton sheeting, which can be washed and used again repeatedly.”), wherein the first surface and the second surface of the front fabric are selectably adapted to a front side of a torso of a human patient (col 3 line 15-20 discloses, “That is, the patient places his or her arms through the sleeves 14 with the center body panel 12b covering the front of the body.”), the attachment strap having one end attached to and extending from the first surface (20a and 22b), wherein the attachment strap is positioned to tie at an angle in the front fabric (capable of being positioned, see fig 3), not directly in front midline (capable of being positioned and intended to be positioned, see fig 3 which shows ties near the back midline and lateral sides but not the front midline) or directly on the side (as best understood as set forth in the 112(b) rejection above, Udell’s straps are attached directly to the lateral sides as shown in fig 1; however, the straps are capable of being “positioned to tie” spaced from “the side” as claimed), the front fabric segment comprising:
a through hole proximate to the attached one end of the attachment strap (opening 40) to receive a free end of the attachment strap to extend outward from the second surface when the first surface is placed against the front side of the torso of the human patient exposing the second surface (capable of receiving and intended to receive, see col 3 line 60-67 which discloses, “The free end 34 of waist tie 22a' at the perimeter is fed through the opening 40 and tied with waist tie 22b' on the outside surface of the gown at the wearer's side.”); and
a first half of a neck opening along a top edge (16 on 12b);
a back fabric segment attached along a first lateral side to the front fabric segment (12a attached at 13 and 12c attached at 13) and adapted to a back side of the torso of the human patient and having a second half of a neck opening along a top edge (16 on 12a and 12c);
a first sleeve extending from the attached first lateral side between the front and back fabric segments (14a) and including an attached shoulder extending from the first and second halves of the neck opening toward the first lateral side (figs 2-4); and
a second sleeve comprising a front sleeve panel extending from a second lateral side of the front fabric segment (front of 14b) and a back sleeve panel extending from the second lateral side of the back fabric segment (back of 14b), a top shoulder edge of the front and back sleeve panels attachable together from the first and second halves of the neck opening toward the second lateral side (figs 2 and 3, capable of attaching and disclosed as being integrally attached).
Udell does not disclose the first sleeve comprises front and back sleeve panels that are attachable along a shoulder seam.
Ryer teaches a similar gown (“Modesty hospital gown,” title) including the first sleeve (sleeves 14) comprises front and back sleeve panels that are attachable along a shoulder seam (parting line 19 and col 3 line 30-35 teaches, “Each edge 19 of the parting line is joinable to the opposite edge by snap fasteners 19A'.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sleeve of Udell with the shoulder seam as taught by Ryer, for ease of donning and doffing and to allow access to a wearer’s arm without requiring the wearer to remove the gown. 
Udell does not disclose a second lateral side of the front and back fabric segments below the second sleeve comprise at least one corresponding edge opening each to attach together the second lateral sides on a selected one of the right and left side of the torso of the human patient, and
a fastener that passes through the corresponding edge openings in the front and back fabric segments.
Garza teaches a similar patient gown (“HOSPITAL GOWN,” title) including a second lateral side of the front and back fabric segments below the second sleeve comprise at least one corresponding edge opening (one or more through-holes 60) each to attach together the second lateral sides on a selected one of the right and left side of the torso of the human patient (front and back portions are separable from one another at side openings attached via straps 50, 52, etc., as shown in figures 3 and 4), and a fastener that passes through the corresponding edge openings in the front and back fabric segments (straps 50, 52, etc., as shown in figures 3 and 4).
It would have been obvious to one of ordinary skill in the art to have provided openable side seams at Udell 13 for the purpose of ease of donning and doffing, and to provide selective access to the wearer’s torso.

As to claim 2, Udell as modified discloses wherein the back fabric segment presents a smooth surface to the patient (see Udell figs 1-4).  

As to claim 3, Udell as modified discloses the patient gown of claim 1, wherein there are no straps or knots in the back fabric segment area as to avoid skin irritation during extended periods of use in a hospital bed (as best understood, see annotated fig 3 below).  

    PNG
    media_image1.png
    732
    546
    media_image1.png
    Greyscale


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 0818351 A) in view of Udell (US 5050243 A).

As to claim 4, Clark discloses a patient gown (“invalid robe,” title) comprising:
a back fabric panel shaped to cover a backside of a patient's torso and shoulders (back piece B) and comprising left and right back fastening members attached to top edges respectively of left and right shoulder portions of the back fabric panel (securing-tapes D as shown in annotated fig 1 below);
a front fabric panel shaped to correspond to the back fabric panel and to cover a front side of the patient's torso and shoulders (front portion A) and joined along lateral right and left edges to corresponding left and right edges of the back fabric panel to form a waist of the patient gown (joined via securing-tapes D as shown in annotated fig 1 below) and comprising left and right front fastening members attached to top edges respectively of left and right shoulder portions of the front fabric panel to engage the corresponding left and right back fastening members of the back fabric panel (securing-tapes D)
wherein:
the back fabric panel comprises first left and right waist cinch ties attached to the back fabric panel in alignment respectively with the waist (securing-tapes D as shown in annotated fig 1 below); and
the front fabric panel comprises second left and right waist cinch ties attached to the front fabric panel in alignment respectively with the waist that tie respectively to the first left and right waist cinch ties of the back fabric panel to reduce a waist circumference of the waist (securing-tapes D as shown in annotated fig 1 below).
Clark does not disclose wherein the front and back fastening members are fabric ties.
Clark does disclose the securing tapes of “soft material” (col 1 line 45-50) and the tapes are necessarily flexible enough to be tied “into bow-knots” (col 2 line 70-75). Even though Clark is silent as to the material of the ties, fabric is known for being soft and flexible, and would have been an obvious choice of material for the ties.
Udell teaches a similar patient gown (gown 10) including fabric ties (col 3 line 10-35 discloses ties 20a, 20b, 22a, and 22b are cloth, and cloth and fabric are synonymous). It is also noted that Clark and Udell’s ties are used in the same manner and for the same purpose – to close sides of a gown by knotting the ties together (Clark figs 1 and 2 and Udell fig 3). Therefore, one of ordinary skill would expect them to have similar properties and/ or to be made from similar material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric ties, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric ties, so that the ties could be provided in a color to convey information (Udell col 3 line 10-35).


    PNG
    media_image2.png
    743
    653
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar gown on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732